Title: To Thomas Jefferson from Henry Dearborn, 19 April 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Washington April 19th. 1804
          
          I have been duly honoured with your letter of the 15th. inst. together with the letter to Mr. Dunbar and the instructions for exploring the interior of Louisiana, concerning which, your directions will receive prompt attention.
          There is reason for believing that the result of New Hampshire election will be more favourable than our most sanguine friends had contemplated, that the Legislature will be republican is I believe beyond a doubt, and the election of Mr. Langdon is at least probable.—from the accounts received from Massachusetts it appears that Mr. Sullivan will run much closer to Mr. Strong than Mr. Garry ever did.—In New York I fear the indiscretion of a few individuals, on the one part, and the duplicity intrigue industry & falshood on the other, has placed the election of that State in a hazardous situation. I cannot yet believe that mere intrigue and management can succeed, but the friends of Mr. B. appear to be very sanguine, and the sound republicans are allarmed.
          with the highest respect I am Sir Your Obedt. Servt.
          
            H. Dearborn
          
          
            P.S. it would afford myself & family great pleasure to hear that Mrs. Epes is on the recovery.
          
        